             Case 1:13-cv-00328-ABJ Document 116 Filed 10/18/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                     )
LAURA J. RAMOS,                                      )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )      Civil Action No. 13-0328-ABJ
                                                     )
WILLIAM P. BARR,                                     )
                                                     )
        Defendant,                                   )
                                                     )
                                                     )

                        NOTICE OF SUBSTITUTION OF COUNSEL

        The Clerk of the Court will kindly enter the appearance of Assistant United States

Attorney Alan Burch and remove the appearance of John Moustakas as counsel for Defendant in

this case.


October 18, 2019                             Respectfully submitted,

                                               /s/ Alan Burch
                                             ALAN BURCH, D.C. Bar #470655
                                             Assistant United States Attorney
                                             United States Attorney’s Office, Civil Division
                                             555 Fourth St., NW, Washington, DC 20530
                                             (202) 252-2550, alan.burch@usdoj.gov

                                             Counsel for Defendant
